Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered May 20, 1993, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Defendant’s guilt was proven by legally sufficient evidence, and the verdict was not against the weight of the evidence. The identification of the surveilling police officer, who observed defendant from a rooftop vantage point for some 20 minutes twice exchange vials for money, was not unreliable simply because the officer lost sight of defendant after the second sale and did not radio his description until he reappeared 10 to 15 minutes later (see, People v Betancourt, 168 AD2d 276, lv denied 77 NY2d 875). The testimony of one eyewitness, if credited, is sufficient to establish guilt beyond a reasonable doubt (see, People v Arroyo, 54 NY2d 567, 578, cert denied 456 US 979), and credibility of such a witness is enhanced where, as here, he is "trained and experienced * * * [in] the detection of criminal activity and the apprehension and conviction of the perpetrator” (People v Morales, 37 NY2d 262, 271). Further corroboration of the officer’s identification is found in his accurate description of the two buyers. On the record before us, we find no basis to disturb the jury’s determinations of credibility and identification (see, People v Mosley, 112 AD2d 812, 813-814, affd 67 NY2d 985). Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.